—In a habeas corpus proceeding, the appeal is from an order of the Supreme Court, Orange County (Paño Z. Patsalos, J.), dated February 5, 1998, which dismissed the writ.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In the instant habeas corpus proceeding, the petitioner challenged the legality of his continued detention in the Mid-Hudson Psychiatric Center, in Orange County, pursuant to a CPL article 730 commitment order. However, while the instant appeal was pending, the petitioner was released from the Mid-Hudson Psychiatric Center. Accordingly, the appeal from the order dismissing the petitioner’s writ of habeas corpus challenging the legality of his continued detention in Mid-Hudson must be dismissed as academic. We note that if we were not required to dismiss the appeal, we would reverse the order appealed from and remit the matter to the Supreme Court, Orange County, to determine the matter on the merits. Contrary to the Supreme Court’s determination, the venue of this habeas corpus proceeding was in Orange County, where the petitioner was being detained at the time the habeas corpus proceeding was commenced (see, CPLR 7004 [c]; see, Matter of Hogan v Culkin, 18 NY2d 330; People ex rel. Jesse F. v Bennett, 242 AD2d 342; People ex rel. Ardito v Trujillo, 109 Misc 2d 1009, 1013). The holding of this Court in Matter of Thomas C. (196 AD2d 393), which was relied on by the Supreme Court and the respondent, is inapposite, since it did not involve a habeas corpus proceeding. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.